NUMBER 13-14-00032-CV

                                COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


        IN THE INTEREST OFM.K.T. AND B.S.T., MINOR CHILDREN


                       On appeal from the 57nd District Court
                             of Coryell County, Texas.



                                            ORDER
                 Before Justices Garza, Benavides, and Perkes
                                  Per Curiam

       Appellee’s retained counsel, Mstislav Talavera-Karmanov, has filed a motion to

withdraw as counsel.1 We GRANT said motion. Pursuant to Rule 6.5(c) of the Texas

Rules of Appellate Procedure, counsel is directed to notify appellee, in writing, of any

previously undisclosed deadlines and file a copy of that notice with the Clerk of this Court.



1This case is before the Court on transfer from the Tenth Court of Appeals in Waco pursuant to a docket
equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001 (West
2005).
      Appellee is directed to notify the Court promptly if she retains new counsel on

appeal by filing a notice including that attorney’s name, mailing address, telephone

number, facsimile number, and State Bar of Texas identification number. See generally

TEX. R. APP. P. 6. In the interim, the Court expects this appeal to proceed as per the

appellate rules. Appellee is expected to comply with all applicable deadlines and filings

should comply with the Texas Rules of Appellate Procedure.

      It is so ORDERED.

                                                      PER CURIAM


Delivered and filed the
21st day of March, 2014.




                                           2